Citation Nr: 1203600	
Decision Date: 01/31/12    Archive Date: 02/07/12

DOCKET NO.  06-25 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for arthritis.

2.  Entitlement to service connection for fibroid tumors.


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel




INTRODUCTION

The appellant served in the United States Army Reserves (Reserves) from April 1975 to July 1996.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2005 determination made by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The Board previously remanded this case to the RO via the Appeals Management Center (AMC), in Washington, D.C., in April 2008, and again in April 2010, for further development.  For the reasons discussed below, the appeal is again REMANDED to the RO via the AMC.  VA will notify the appellant if further action is required on her part.


REMAND

Unfortunately, yet another remand is required in this case.  Although the Board sincerely regrets the further delay, it is necessary to pursue additional development to ensure that there is a complete record upon which to decide the appellant's claim so that she is afforded every possible consideration.

The appellant alleges that she is entitled to service connection for arthritis and fibroid tumors that were incurred or aggravated as a result of her service in the Army Reserves.  She has made no specific contentions as to when or how her disabilities were incurred.  Her service treatment records show treatment for joint pain, with a finding of arthritis, and treatment for fibroids.  Additionally, private medical records show treatment for arthritis and for fibroids, including a hysterectomy.

Previous remands of this case have focused specifically on verifying the appellant's exact dates of service for completion of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).  The RO/AMC complied with the Board's April 2008 remand by obtaining the appellant's records from the National Personnel Records Center (NPRC) and it complied with the Board's April 2010 remand by requesting verification of the appellant's complete dates of reserve service from the Army/Air Reserve Personnel Center in St. Louis, Missouri.  Notably, however, the response received from the United States Army Human Resource Command indicated that the appellant was a Troop Program Unit soldier and that her file was with her unit of assignment.  An additional request to the U.S. Army Resources Command was made in August 2011, but there was no reply.  Accordingly, this case must be remanded in order for the RO/AMC to request the appellant's complete dates of service from her Army Reserve unit of assignment.  

Additionally, any additional VA treatment records should also be obtained on remand.  In this regard, the Board observes that the previous request for the appellant's VA treatment records from the VA Medical Center (VAMC) in Jackson, Mississippi, only yielded information pertaining to a phone call to the appellant made in July 2009.  Any additional VA treatment records should be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain a complete copy of the appellant's VA treatment records from the Jackson VAMC.  Any response received should be associated with the claims file.  If these records are not available, a negative reply is required.

2.  Contact the appellant and request that she provide more definitive information pertaining to how and when she incurred her claimed disabilities.  Additionally, request that she submit all documents in her possession, such as copies of pay documents, duty orders, line of duty determinations, etc., that may be capable of substantiating her service connection claims based on her Reserve service.  

3.  Contact the U.S. Army Resources Command (see prior letter sent to this facility on August 3, 2011) and the appellant's Army Reserve unit, and any other relevant source of records, to request verification of all dates that the appellant served on ACDUTRA or INACDUTRA during her entire period of Reserve service from April 1975 to July 1996.  

Each of the agencies/units/organizations contacted should be asked to confirm and provide the following information:

(a)  The specific dates (not retirement points) for all of the appellant's periods of ACDUTRA and INACDUTRA between April 1975 and July 1996.

(b)  The dates in which the appellant was paid for ACDUTRA or INACDUTRA between April 1975 and July 1996.

(c)  Copies of the appellant's Leave and Earning Statements between April 1975 and July 1996.

If any of these records cannot be obtained, this should be so noted.

4.  Thereafter, review the claims file to ensure that the foregoing requested development has been completed, and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  Finally, readjudicate the appellant's claims on appeal.  If any claim remains denied, provide the appellant and her representative with a supplemental statement of the case, and after they have had an adequate opportunity to respond, return this case to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


